DETAILED ACTION
Pending Claims
Claims 1, 2, 4-13, 15-20, 22-30, and 32-38 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The objection to claim 38 has been overcome by amendment.
The rejection of claims 3 and 21 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been rendered moot by the cancellation of these claims.
The rejection of claims 27-29 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been overcome by amendment.
The provisional rejection of claims 1, 6-11, and 19 under 35 U.S.C. 101 as claiming the same invention as that of claims 1, 3-8, and 18 of copending Application No. 16/220,213 (US 2020/0190307 A1) has been rendered moot by the claim amendments in the copending application.
The provisional rejection of claims 3, 14, 21, and 31 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-34 of copending Application No. 16/220,213 (US 2020/0190307 A1) has been rendered moot by the cancellation of these claims.  
The provisional rejection of claims 2, 12, 13, 15-18, 20, 25-30, and 32-38 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-34 of copending 
The rejection of claims 3, 14, 21, and 31 under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) has been rendered moot by the cancellation of these claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 2, 5-8, 12, 13, 15, 16, 19, 20, 23-30, 32, 33, 37, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1).
Regarding claims 1, 2, 5-8, 12, 13, 15, and 38, Robeson et al. disclose: (1) a polyvinyl chloride composition (Abstract; column 2, lines 6-55) comprising:
at least one polyvinyl chloride resin (Abstract; column 7, line 41 through column 8, line 7) and 
at least one bisphenol A based polycarbonate resin (column 2, lines 6-55; column 2, line 58 through column 7, line 40);
(13) wherein said polyvinyl chloride resin is a polyvinyl chloride resin, a chlorinated polyvinyl chloride resin, or alloys thereof (column 7, lines 41-48);  
(15) wherein said composition further comprising at least one additive selected from the group consisting of processing aids, plasticizers, stabilizers, impact modifiers, biocides, flame retardants, foaming agents, blowing agents, thermal stabilizers, UV stabilizers, UV 
(38) articles of manufacture, films, sheets, profiles or injection molded parts comprising the polyvinyl chloride compositions (column 10, lines 32-44).
Robeson et al. fail to explicitly disclose an embodiment further comprising: (1) at least one copolyester resin.  Rather, they contemplate the use of additional polymer(s), including polyesters (see column 10, lines 22-30).  This generic disclosure of “polyesters” fails to disclose: 
(1) at least one copolyester resin which comprises: (a) a dicarboxylic acid component comprising: (i) about 90 to about 100 mole % of terephthalic acid residues; (ii) about 0 to about 10 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms; and (b) a glycol component comprising: (i) about 20 to about 60 mole % of a of a modifying glycol consisting of 2 to 20 carbon atoms, and (ii) about 40 to about 80 mole % of a second modifying glycol consisting of 2 to 20 carbon atoms; wherein the total mole % of the dicarboxylic acid component is 100 mole %, and wherein the total mole % of the glycol component is 100 mole %;
(2) wherein the first glycol is present in the amount of 20 to 40 mole% and the second glycol is present in the amount of 40 to 60 mole%;
(5) wherein said first glycol is 2,2,4,4-tetramethyl-1,3-cyclobutanediol, and the second glycol is 1,4-cyclohexanedimethanol;
(6)
(7) wherein the Tg of the (co)polyester is at least about 90°C or higher;
(8) wherein the Tg of the (co)polyester is at least about 100°C or higher;
(12) wherein the copolyester is amorphous or wherein the copolyester has a crystallization half time of about 5 minutes or greater.

The teachings of Hale et al. disclose a related blend of copolyester and polyvinyl chloride and/or polycarbonate (see Abstract; paragraph 0045).  They establish that the instantly claimed copolyesters are recognized in the art as suitable copolyesters to be blended with polyvinyl chloride resins and/or polycarbonate resins (see paragraphs 0029-0034).  They further establish that the instantly claimed properties are recognized in the art as suitable and desired copolyester properties for copolyester resins blended with polyvinyl chloride resins and/or polycarbonate resins (see paragraphs 0027-0028).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Robeson et al. with the instantly claimed copolyester because: (a) Robeson et al. contemplate the use of additional polymer(s), including polyesters; (b) the teachings of Hale et al. disclose a related blend of copolyester and polyvinyl chloride and/or polycarbonate and establish that the instantly claimed copolyesters are recognized in the art as suitable copolyesters to be blended with polyvinyl chloride resins and/or polycarbonate resins; (c) Hale et al. further establish that the instantly claimed properties are recognized in the art as suitable and desired copolyester properties for copolyester resins blended with polyvinyl chloride resins and/or polycarbonate resins; and (d) it prima facie obviousness determination.
Regarding claim 16, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  The supporting teachings of Hale et al. fail to explicitly disclose: (16) wherein the (co)polyester has a viscosity range of about 1,000 to about 1,000,000 poise measured at about 170 to about 230°C and at 10 1/s shear rate.  However, the skilled artisan would have expected the (co)polyester resins of Hale et al. to embrace materials satisfying this viscosity range because the (co)polyester resins of Hale et al. satisfy the instantly claimed amorphous, Tg, and inherent viscosity characteristics of the instantly claimed (co)polyester.
Regarding claims 19, 20, 23, 24, 27-30, 32, 33 and 37, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein to obviously satisfy the material/chemical limitations of claims (19, 20, 23, 24, 27-30, 32, 33 & 37).  Robeson et al. disclose: (19) a method of producing a polyvinyl chloride composition comprising mixing the composition materials, and introducing the blend into a calendaring, extrusion or injection molding process to produce polyvinyl chloride articles (see column 9, lines 56-68).
The combined teachings fail to explicitly disclose a method comprising the steps of: (19) compounding a miscible admixture of the at least one bisphenol A based polycarbonate resin and the at least one copolyester resin; and blending the compound with at least one polyvinyl chloride resin composition.  However, it has been found that selection of any order of mixing ingredients is prima facie obvious in the absence of new or unexpected results – see MPEP 2144.04 IV. C.
prima facie obvious in the absence of new or unexpected results.
Regarding claims 25 and 26, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  The combined teachings fail to disclose: (25) wherein the articles have an increase in Tg and HDTUL (heat distortion temperature under load) of at least 3°C; and (26) wherein the articles have a Tg up to 110°C or a HDTUL of up to 130°C.  However, the skilled artisan would have expected the combined teachings of Robeson et al. and Hale et al. to obviously embrace embodiments satisfying these properties because: the combined teachings of Robeson et al. and Hale et al. satisfy all of the material/chemical limitations of the claimed invention, and the combined teachings of Robeson et al. and Hale et al. obviously satisfy all of the process limitations of the claimed invention.
Therefore, the skilled artisan would have expected the combined teachings of Robeson et al. and Hale et al. to obviously embrace embodiments satisfying the instantly claimed properties because: (a) the combined teachings of Robeson et al. and Hale et al. satisfy all of the material/chemical limitations of the claimed invention; and (b) the combined teachings of Robeson et al. and Hale et al. obviously satisfy all of the process limitations of the claimed invention.

Claims 4 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) and Ohama et al. (JP 2001-294732 A).
Regarding claims 4 and 22, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  The supporting teachings of Hale et al. disclose similar copolyester materials (see paragraphs 0030-0031), but fail to disclose: (4 & 22) at least one copolyester resin which comprises: (a) a dicarboxylic acid component comprising: (i) about 90 to about 100 mole % of terephthalic acid residues; (ii) about 0 to about 10 mole % of aromatic and/or aliphatic dicarboxylic acid residues having up to 20 carbon atoms; and (b) a glycol component comprising: (i) about 20 to about 60 mole % of a of 1,4-cyclohexanedimethanol, and (ii) about 40 to about 80 mole % of ethylene glycol.
The teachings of Ohama et al. demonstrate that this type of copolyester is also recognized in the art as a suitable copolyester to be blended with polyvinyl chloride resins (see Abstract).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Robeson et al. with the instantly claimed copolyester because: (a) Robeson et al. contemplate the use of additional polymer(s), including polyesters; (b) the teachings of Hale et al. disclose a related blend of copolyester and polyvinyl chloride and/or polycarbonate and establish that copolyesters based on 1,4-cyclohexanedimethanol and ethylene glycol are recognized in the art as suitable copolyesters to be blended with polyvinyl chloride resins and/or polycarbonate resins; (c) Ohama et al. demonstrate that the instantly claimed copolyester is also recognized in the art as a suitable prima facie obviousness determination.
Claims 9-11, 17, 18, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Robeson et al. (US Pat. No. 4,698,390) in view of Hale et al. (US 2010/0159176 A1) and Zou (CN 108794908 A).
Regarding claims 9-11, 17, 18, and 34-36, the combined teachings of Robeson et al. and Hale et al. are as set forth above and incorporated herein.  Robeson et al. contemplate the production of pipes with their resin blend (see column 10, lines 32-44).  However, the combined teachings fail to explicitly disclose: (9 & 34) wherein the (co)polyester is about 1 to about 100 parts per hundred resin (phr) based on the content of the polyvinyl chloride resin in the composition; (10 & 35) wherein the polycarbonate is about 1 to about 50 parts per hundred resin (phr) based on the content of the polyvinyl chloride resin in the composition; (11 & 36) wherein the polycarbonate is about 1 to about 50 parts per hundred resin (phr) and the (co)polyester is about 1 to about 100 parts per hundred resin (phr) based on the content of the polyvinyl chloride resin in the composition; (17) wherein the ratio of polyvinyl chloride resin:(co)polyester on a weight fraction basis is greater than about 1; and (18) wherein the ratio of polyvinyl chloride resin:(co)polyester and polycarbonate on a weight fraction basis is greater than about 1.
The teachings of Zou demonstrate that the instantly claimed relative amounts are recognized in the art as suitable relative amounts for this type of blend (see Abstract; paragraphs 0005-0007).  This is particular the case for the production of pipes (see paragraph 0004).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the .

Response to Arguments
Applicant's arguments regarding the primary teachings of Robeson et al. (see pages 9-10 of the response filed February 8, 2021) have been fully considered but they are not persuasive.
The primary argument is that Robeson et al. fail to disclose and teach away from bisphenol A based polycarbonate resins.  The Office respectfully disagrees.  The term bisphenol A based polycarbonate resins has been interpreted to include polycarbonate resins derived from bisphenol A as a starting reactant.  These materials are open to additional starting reactants, including additional bisphenol reactants, so long as bisphenol A is used in some capacity and contributes to the final structure of the polycarbonate resin.  The polycarbonate resins of Robeson et al. fall within the scope of bisphenol A based polycarbonate resins because they are formed with TMBS and bisphenol A (see Abstract; Examples 1-4).
Applicant further argues that the prior art teachings fail to enable an increase in Tg.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., increased Tg in the overall composition) are not recited in all the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Only claims 
Lastly, it should be noted that only dependent claim 12 explicitly addresses the amorphous or semi-crystalline nature of the copolyester resin.  The arguments suggest that an amorphous copolyester resin is featured throughout the claims.

Applicant's arguments regarding the supporting teachings of Hale et al., Ohama et al., and Zou et al. (see pages 10-11 of the response filed February 8, 2021) have been fully considered but they are not persuasive.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
April 2, 2021